Name: 2002/673/EC: Commission Decision of 22 August 2002 approving the programmes for the implementation of Member States' surveys for avian influenza in poultry and wild birds (notified under document number C(2002) 3112)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  business organisation;  natural environment;  agricultural activity;  European construction;  information technology and data processing;  documentation
 Date Published: 2002-08-24

 Avis juridique important|32002D06732002/673/EC: Commission Decision of 22 August 2002 approving the programmes for the implementation of Member States' surveys for avian influenza in poultry and wild birds (notified under document number C(2002) 3112) Official Journal L 228 , 24/08/2002 P. 0027 - 0032Commission Decisionof 22 August 2002approving the programmes for the implementation of Member States' surveys for avian influenza in poultry and wild birds(notified under document number C(2002) 3112)(2002/673/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 20 thereof,Whereas:(1) Council Decision 90/424/EEC provides for financial aid from the Community for the undertaking of technical and scientific measures necessary for the development of Community veterinary legislation and for veterinary education or training.(2) By Commission Decision 2002/.../EC(3) Member States agreed to carry out a survey for avian influenza in poultry and wild birds. These surveys shall investigate the presence of infections in poultry, which could lead to a review of current legislation and contribute to the knowledge of the possible threats for animals and humans from the wildlife.(3) That Decision set the Community's financial contribution to these surveys at the rate of 50 % of the costs incurred by the Member States for the sampling and analysing of samples up to a maximum of EUR 500000 for all Member States in total.(4) Programmes submitted by the Member States have been studied by the Commission and shall be approved individually by the Community granting financial participation to each approved programme.(5) Furthermore, it seems appropriate to lay down standard forms for reporting the results of the surveys and for the financial claim for co-financing of the costs incurred by Member States for the implementation of the programme.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. The programmes for the implementation of surveys for avian influenza in poultry and birds are hereby approved for the Member States listed in Annex I for the period as specified.2. Financial participation by the Community shall be granted at the rate of 50 % of the costs for sampling and analysing of samples by each Member State up to a maximum laid down in Annex I.3. The Community shall pay the financial contribution for the programmes referred to under paragraph 1 provided that by 30 September 2003 at the latest, the Member State concerned:(a) provides satisfactory evidence to the Commission that it has brought into force the laws, regulations or administrative provisions necessary to implement the programme,(b) forwards a final report on the technical execution of the programme and the results attained specified in Annexes II, III and IV accompanied by justifying evidence as to the costs incurred during the period of the programme as laid down in Annex V,(c) provides satisfactory evidence to the Commission that it has implemented the programme efficiently in accordance with the guidelines set out in the Annex to Decision 2002/649/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 22 August 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 213, 9.8.2002, p. 38.ANNEX IList of Member States, for which programmes for avian influenza surveys in poultry and wild birds are approved>TABLE>ANNEX II>PIC FILE= "L_2002228EN.002902.TIF">ANNEX ÃÃÃ&gt;PIC FILE= "L_2002228EN.003002.TIF"&gt;ANNEX IV>PIC FILE= "L_2002228EN.003102.TIF">ANNEX V>PIC FILE= "L_2002228EN.003202.TIF">